TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 29, 2020



                                      NO. 03-19-00037-CR


                              Lauren Brittany Brown, Appellant

                                                  v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment entered by the trial court. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the judgment.

Therefore, the Court affirms the trial court’s judgment. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.